            Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                   )
                                           )
                                           ) 2:19-cr-314-NR
       v.
                                           )
                                             Hon. J. Nicholas Ranjan
                                           )
                                           )
ROMELLO EDWARD JONES,
                                           )
                  Defendant.               )
                                           )

                            MEMORANDUM ORDER
      Before the Court is Defendant Romello Edward Jones’s motion to place
the government’s sentencing memorandum under seal. [ECF 41; ECF 42]. In
his motion, Mr. Jones argues that the government’s memorandum publicly
disseminated confidential information from the Pre-Sentence Investigation
Report (“PSIR”) prepared by the Probation Office.           [ECF 42 at ¶¶ 4-6].
Specifically, he points to “pages four and five” of the government’s
memorandum which, he says, “contain content that … [is] not otherwise within
publicly-available documents already readily searchable on the docket or
previously disseminated through other means.” [Id. at ¶ 5]. In response, the
government argues that sealing is not “required under the law” because the
facts disclosed in its memorandum were “sourced” from “publicly available
information” and not “sensitive in nature.” [ECF 44 at ¶¶ 5-7]. But it also
notes that its “primary interest” is having the Court review the memorandum
“whether …[it] is sealed or is publicly available[.]” [Id. at ¶ 8].
      After careful consideration, the Court will grant in part and deny in part
Mr. Jones’s motion. To begin with, the Court agrees with the government that
information contained in public records is not confidential or protected from
         Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 2 of 7




disclosure by LCrR 32(C)(1), even if it was not “readily searchable on the
docket” until now. Cf. United States v. Johnson, No. 12-61, 2013 WL 1775442,
at *2 (D. Vt. Apr. 25, 2013) (“While the sentencing documents describe Mr.
Barter’s criminal history and offense conduct in more detail, the availability of
much of this information publicly significantly diminishes [a third-party’s]
need for the documents.”); United States v. Jackman, No. 09-581, 2011 WL
2790165, at *1 (D. Utah July 14, 2011) (“These portions of the documents
discuss legal matters that are precisely the type of document that the public is
entitled to access.”).
      Much of the information that Mr. Jones seeks to remove from public view
is of this nature. Specifically, the Court finds that the government’s discussion
of Mr. Jones’s criminal history in paragraphs 8 through 12 merely discloses
facts that could be obtained by any member of the public who requests a copy
of the underlying charging documents. [ECF 41 at ¶¶ 8-12]. Indeed, that is
likely how the Probation Office obtained the information contained in the
PSIR. That those public facts are also referred to in the PSIR does not make
them confidential.
      Relatedly, Mr. Jones does not have any right to prevent already public
information from being made more “readily searchable.” [ECF 42 at ¶ 5]; cf.
Constand v. Cosby, 833 F.3d 405, 410 (3d Cir. 2016) (“We and our sister circuit
courts have held that appeals seeking to restrain ‘further dissemination of
publicly disclosed information’ are moot.”); Firearms Policy Coal. Second
Amendment Def. Comm. v. Harris, 192 F. Supp. 3d 1120, 1129 (E.D. Cal. 2016)
(“[T]he State’s decision to make information publicly available necessarily
means that further dissemination of that information advances the public’s
interest in good government.”). And in any event, Mr. Jones’s criminal history
is likely to be further discussed, in public, by both the parties and the Court at
                                      -2-
        Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 3 of 7




sentencing. Thus, the Court will deny the motion insofar as it seeks to seal or
redact paragraphs 8 through 12 of the government’s memorandum.
      The Court will also deny the motion insofar as it seeks to seal or redact
paragraph 14 of the government’s memorandum. [ECF 41 at ¶ 14]. The
employment history referred to in that paragraph is not sensitive or
confidential. Cf. Malone v. Hakes, No. 17-505, 2017 WL 6422500, at *2 (N.D.
Ind. Dec. 18, 2017) (“The only reference to court business is the years of
Plaintiff’s employment history, which is not confidential.”). The remainder of
paragraph 14 merely references the seizure of $1,652.00 in cash from Mr.
Jones—something which has already been substantially revealed in the
indictment to which Mr. Jones pled guilty. [ECF 1 at ¶ 2].
      All that said, the Court reaches a different conclusion with respect to
paragraph 13. [ECF 41 at ¶ 13]. That paragraph references certain details of
Mr. Jones’s medical history gleaned from the PSIR. Upon review, this appears
to be private and sensitive information that would usually not be available to
members of the public.1 Accordingly, it raises an interesting (and unsettled)
question that warrants further consideration.
      On one hand, “presentence reports are confidential court documents.”
United States v. Colbert, No. 08-411, 2011 WL 3360112, at *21 (W.D. Pa. Aug.
3, 2011) (Diamond, J.); see also United States v. Smith, 992 F. Supp. 743, 749
(D.N.J. 1998) (“Presentence reports are not public records; they are
confidential reports to the trial judge for his or her use in arriving at a fair
sentence.”). If the government were permitted to reveal the contents of a PSIR
in its sentencing memorandum without limitation, it would displace the Court


1Without revealing the precise information that the government disclosed, the
information at issue reflects certain medical treatment that Mr. Jones
received, as well as the nature of and reasons for that treatment.
                                      -3-
        Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 4 of 7




as “the judge with respect to whether a compelling need for disclosure exists.”
Smith, 992 F. Supp. at 749. That would render LCrR 32(C)(1) a nullity.
      On the other hand, the Court is mindful that “information contained in
the PSIR is often divulged at sentencing hearings.” United States v. Huckaby,
43 F.3d 135, 136 (5th Cir. 1995). Indeed, some degree of concurrent disclosure,
both by parties and the Court, is commonplace during sentencing hearings and
in sentencing memoranda. And the importance of safeguarding the
confidentiality of PSIR information must be balanced against the “strong
presumption of access” that “attaches to sentencing memoranda.”          United
States v. Kushner, 349 F. Supp. 2d 892, 905 (D.N.J. 2005); United States v.
Harris, No. 12-156, 2016 WL 4543983, at *2 (D.D.C. Aug. 31, 2016)
(“[S]entencing memoranda historically have been open to the press and general
public.”). Thus, an absolute prohibition on any reference to facts obtained from
the PSIR also seems wrong.
      There is scant case law discussing this issue in this specific context. But
a few helpful principles can be discerned from the precedent that does exist.
      To begin with, courts have generally recognized that “the privacy
interests of the defendant may justify the nondisclosure of sentencing
memoranda.” United States v. Dare, 568 F. Supp. 2d 242, 244 (N.D.N.Y. 2008)
(cleaned up). Thus, where memoranda reference private information from a
defendant’s PSIR, courts have generally permitted that information to be
redacted. See, e.g. Jackman, 2011 WL 2790165, at *2 (“In these sections, the
[sentencing memoranda] discuss material from the presentence report and the
psychological evaluations. Such materials are not part of the public record and
the disclosure of such information may be detrimental to Defendant. The Court
finds that discussion of these sealed materials should also be made under
seal.”); Johnson, 2013 WL 1775442, at *2 (declining to disclose “confidential
                                      -4-
        Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 5 of 7




information” in “sentencing memorandum” that was “gleaned from the
presentence report” related to the defendant’s “education, health, finances,
substance abuse history, and family ties[.]”).
      As these courts have pointed out, permitting disclosure of confidential
PSIR information in a sentencing memorandum would undermine the courts’
critical concern for “ensuring that defendants or other individuals are not
discouraged from disclosing information that could be relevant to [a]
sentencing decision.” Dare, 568 F. Supp. 2d at 244; see also Johnson, 2013 WL
1775442 at *1 (“…[D]isclosure might have a chilling effect on the willingness
of various individuals to contribute information that will be incorporated into
the report.”) (cleaned up). This Court shares that concern.
      Indeed, “[f]requently information disclosed to probation officers during
the presentence investigation is given to the investigators in confidence.”
United States v. Charmer Indus., Inc., 711 F.2d 1164, 1171 (2d Cir. 1983). “For
example, a defendant may disclose his income but not wish to have those
figures made public. A psychiatrist may provide an evaluation whose
availability would best be restricted to the court and those involved in the
defendant’s rehabilitation.” Id. Ensuring the free flow of such information
from defendants (and others) to the Probation Office is of vital importance.
And the mere fact “[t]hat the defendant has pled guilty or been convicted of a
crime does not require the dissemination of his entire personal background in
the public domain.” Huckaby, 43 F.3d at 136.
      Furthermore, while some courts have refused to redact or seal references
to PSIR information contained in sentencing memoranda, they have done so
only based on specific findings that the information is otherwise publicly
available, non-confidential, or disclosed by the defendant himself. See, e.g.,
Dare, 568 F. Supp. 2d at 244 (“Defendant has chosen to introduce the medical
                                      -5-
            Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 6 of 7




information in an attempt to mitigate his sentence.”); United States v. Cannon,
No. 14-87, 2015 WL 3751781, at *4 (W.D.N.C. June 16, 2015) (declining to
redact “references to the PSR contained in the sentencing memorandum” that
refer to issues argued about in “open court” at the sentencing hearing); see also
id. (declining to redact references to psychiatric evaluation in defendant’s
sentencing memorandum because “[d]efendant sought and received a specific
benefit from the Court, and the public has a right to know the basis for that
benefit so long as it does not put another person at risk of harm.”).
          Applying these principles here, the Court finds that paragraph 13 of the
government’s memorandum implicates medical-related privacy concerns.
[ECF 41 at ¶ 13]. The Court further finds that redaction of that paragraph is
both consistent with the public interest and important to ensure that
“defendants or other individuals are not discouraged from disclosing
information” to the Probation Office. Dare, 568 F. Supp. 2d at 244. Mr. Jones
has not himself disclosed the information cited in that paragraph in any public
filing.     Given these considerations, and because the government does not
oppose redaction if the Court finds it necessary, the Court will order paragraph
13 redacted out of an abundance of caution.
                                      ORDER
          AND NOW, this 4th day of June, 2020, upon consideration of
Defendant Romello Edward Jones’s motion to seal the government’s
sentencing memorandum, it is hereby ORDERED that the motion is
GRANTED IN PART and DENIED IN PART. Specifically, the Court denies
the motion except as to paragraph 13 of the government’s sentencing
memorandum, which shall be redacted from public view in its entirety. [ECF
41 at ¶ 13].


                                         -6-
        Case 2:19-cr-00314-NR Document 46 Filed 06/04/20 Page 7 of 7




      To effectuate this order, the Court will seal the entirety of the
government’s sentencing memorandum. [Id.]. Then, by no later than June 8,
2020, the government shall re-file its memorandum with paragraph 13 either
redacted or replaced by alternative language “pointing to the relevant portion
of the PSR,” Smith, 992 F. Supp. at 749, without revealing its content.

DATE: June 4, 2020                         BY THE COURT:

                                           /s/ J. Nicholas Ranjan
                                           United States District Judge




                                     -7-
